Citation Nr: 0802736	
Decision Date: 01/25/08    Archive Date: 02/04/08	

DOCKET NO.  04-43 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
postoperative right inguinal hernia.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from August 1944 to 
December 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  For reasons provided below, the 
case is not ready for appellate review.  It must be remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


REMAND

The veteran's postoperative right inguinal hernia was 
evaluated as noncompensable from September 1949, and 10 
percent from October 1992.  He has recently claimed 
entitlement to an increased based upon a recurrence of this 
hernia and/or an increase in symptoms of the area of the old 
repair.  

In August 2003, the veteran complained of these symptoms and 
was referred for consultation by the VA surgical service.  
Examination revealed no right side hernia that could be 
appreciated, although it was noted that he did have an easily 
reducible left-sided inguinal hernia.  The surgical resident 
wrote "that a CT scan of the abdomen is warranted to be sure 
that he does not have a recurrence on the right side."  Such 
testing was not apparently ordered because the veteran 
reported that he had private insurance and was going to see a 
general surgeon.

In January 2004, the veteran was provided a VA examination 
for hernia.  The examiner noted that the veteran has a 
previous midline ventral hernia repair, a previous right 
upper quadrant cholecystectomy gallbladder surgery repair, 
and is status-post radiation treatment for prostate cancer.  
Physical examination revealed no indication of a recurrent 
right hernia.  Again, a left inguinal hernia was identified, 
but there was no indication that this was causally related to 
the 1949 right inguinal hernia repair.  

In December 2004, the veteran was seen by a private physician 
(CME, board certified in general surgery).  This physician 
noted the veteran had a past history of some renal disease 
and gastric ulcers.  This physician reported that there was 
no palpable hernia defect in either the right or left groin.  
There was a palpable fixed 1.5-centimeter nodule in the right 
groin which was not a recurrent hernia.  This surgeon also 
recommended that the veteran be provided a CT scan of the 
abdomen.  

Because both a VA surgical resident and board certified 
general surgeon have recommended that a CT scan of the 
abdomen/pelvic should be performed to be certain there is no 
recurrent right hernia, the Board believes there is no 
alternative but to remand for this to be accomplished.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran should be referred for a 
VA examination for a recurrent right 
hernia which must include the performance 
of a CT scan of the abdomen/pelvic.  The 
veteran's claims folder must be referred 
to the physician conducting the 
examination for consultation.  The 
examining physician should also be 
provided with a copy of the schedular 
criteria for evaluating inguinal hernia 
at 38 C.F.R. § 4.114, Diagnostic 
Code 7338.  In addition to a report of 
findings based upon physical examination 
and CT scan, the physician should be 
requested to identify which criteria 
under Diagnostic Code 7338 best 
characterizes the current condition of 
the veteran's postoperative right 
inguinal hernia.  The examining 
physician's attention is also directed to 
recent notations that the veteran is 
status-post ventral hernia repair, 
status-post cholecystectomy, status-post 
radiation therapy for prostate cancer, 
and has an easily reducible left sided 
left-sided inguinal hernia (none of which 
are service-connected), and is requested 
to distinguish any symptoms which are 
attributable to them which are unrelated 
to the service-connected postoperative 
right inguinal hernia, to the extent 
possible.  

2.  After completing the above 
development, the RO should again address 
the veteran's claim for increase.  If the 
decision is not to his satisfaction, he 
must be provided with a Supplemental 
Statement of the Case which includes a 
discussion of the development requested 
in this remand.  The case should then be 
returned to the Board after compliance 
with appellate procedures.  The veteran 
need do nothing until further notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

